UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6575



ROBERT BRANCH,

                                             Petitioner - Appellant,

          versus


SAMUEL V. PRUETT, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-532-3)


Submitted:   September 28, 2005           Decided:   November 7, 2005


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Branch, Appellant Pro Se. Josephine Frances Whalen, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Robert Branch, a state prisoner, seeks to appeal the

magistrate judge’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).*              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).                A certificate of appealability will

not   issue        absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                 We have independently reviewed

the record and conclude that Branch has not made the requisite

showing.          Accordingly, we deny a certificate of appealability and

dismiss the appeal.               We dispense with oral argument because the

facts       and    legal    contentions     are    adequately      presented     in    the

materials         before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                               DISMISSED



        *
      The parties consented to the jurisdiction of the magistrate
judge. See 28 U.S.C. § 636(c) (2000).

                                           - 2 -